 Case 2:20-cv-10814-E Document 14 Filed 03/23/21 Page 1 of 1 Page ID #:109


1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10

11   JAMES RIVER INSURANCE                         Case No.: 2:20-cv-10814
     COMPANY, an Ohio corporation,
12                                                 ORDER DISMISSING
                      Plaintiff,                   COMPLAINT WITHOUT
13                                                 PREJUDICE
     vs.
14
     THOMAS EDWARD WATTS, JR. an
15   individual;
16                    Defendant.
17

18               Having considered the stipulation of counsel and GOOD CAUSE
19   APPEARING THEREFOR, IT IS HEREBY ORDERED that the Complaint is
20   dismissed without prejudice pursuant to Fed.R.Civ.P. 41, with each party to bear its
21   own attorney’s fees and costs.
22
                            23 2021           /s/ CHARLES F. EICK
23
     DATED:           March __,              __________________________________
                                             UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


     2722618.1                             1
                      ORDER TO DISMISS COMPLAINT WITHOUT PREJUDICE
